UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we eee ee ew ee eee ee ee Ee ee eRe ee ee ee ee eB ee xX
MARCOS CALCANO, on behalf of himself and all :
other persons similarly situated, :
Plaintiff, :

-against- :

. 19 Civ. 11227 (GBD)

CANADA GOOSE US, INC.,
Defendant. :

sew we ew ewe ew ee ee ee ee ee EB ew ee ee ee ee ee ee ee Et xX

GEORGE B. DANIELS, United States District Judge:

Defendant’s request for a second extension of time to respond to the complaint and for an
adjournment of the initial conference, (ECF No. 12), is GRANTED.

Defendant’s response is due by April 17, 2020. The initial conference is adjourned from
March 25, 2020 to April 29, 2020 at 9:30 am.
Dated: New York, New York

March 12, 2020
SO ORDERED.

fay, b Donia

ABORGE B. DANIELS
UnitedStates District Judge

 

 
